Case 1:18-cv-02435 Document 1-14 Filed 10/24/18 Page 1 of 2




        EXHIBIT N
                 Case 1:18-cv-02435 Document 1-14 Filed 10/24/18 Page 2 of 2

  FDIC
  Federal Deposit Insurance Corporation                           Division of Risk Management Supervision
  1100 Walnut Street, Suite 2100                                                 Kansas City Regional Office
  Kansas City, Missouri 64106                                                                 (816) 234-8000


                                                            September 19, 2018




Mr. David Baris
Partner
1250 24th Street NW, Suite 700
Washington, DC 20037

Subject:          Notice of Change in Control (Notice)
                  Ms. Justine Hurry
                  The Bank of Orrick, Orrick, Missouri

Dear Mr. Bans:

We received your August 9, 2018, letter requesting a final Agency action on the March 13, 2018,
Notice; however, as detailed in our letter dated July 24, 2018, we returned the Notice as incomplete.
Despite multiple requests, Ms. Hurry failed to furnish this office with all the information needed to
complete a review of her competence, experience, integrity, and financial ability pursuant to 12 U.S.C.
§1817(j). The file has been closed pursuant to 12 C.F.R. 303.11(e), for the subject Notice.

We also received your letter dated September 10, 2018, which included proposed conditions to which
Ms. Hurry would agree in order to receive favorable consideration of the Notice; however, any
discussion of nonstandard conditions is premature at this point. As previously explained, we needed the
information requested in our various letters to complete an assessment of Ms. Hurry's competence,
experience, integrity, and financial ability in accordance with applicable statutory requirements. If Ms.
Hurry chooses to again submit a Notice, it must be with the understanding that she is responsible for
providing the requested information. You may direct any questions to Case Manager Hilary L. Hoskins,
Assistant Regional Director Richard E. Allen, or me at (816) 234-8000.

                                                     Sincerely,



                                                     lo ft R. Jilo
                                                     Deputy Regional Director

cc: Phillip Klinkhardt, Jr.
    Consultant
    5203 Golden Gate Drive
    Killeen, Texas 76549

   Jeff Maassen, Missouri Division of Finance
